          Case 1:19-cv-09014-LLS Document 37 Filed 06/11/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                          X
 ACL1 INVESTMENTS LTD., ACL2                              :
 INVESTMENTS LTD., JORVIK MULTI-                          :
 STRATEGY MASTER FUND, L.P., LDO XVII                     :
 INC., YORK CAPITAL                                       :
 MANAGEMENT, L.P., YORK CREDIT                            :       No. 19-cv-09014-LLS
 OPPORTUNITIES FUND, L.P., YORK CREDIT                    :
 OPPORTUNITIES INVESTMENTS MASTER                         :       STIPULATION AND
 FUND, L.P., and YORK MULTI-STRATEGY                      :       [PROPOSED] ORDER
 MASTER FUND, L.P.,                                       :
                                                          :
                 Plaintiffs,                              :
                                                          :
          v.                                              :
                                                          :
 BOLIVARIAN REPUBLIC OF VENEZUELA,                        :
                                                          :
                 Defendant.
                                                          :
                                                          :
                                                          X


               WHEREAS, the Court entered a stipulation on May 11, 2020 adjourning until

June 15, 2020 the time for Defendant Bolivarian Republic of Venezuela (the “Republic”) to

answer Plaintiffs’ Complaint in order to allow the parties to conduct informal discovery, Dkt. 36;


               WHEREAS, the Parties are continuing to conduct discovery in an effort to

reduce matters in dispute;


               IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs and

Defendant, by their undersigned counsel, that:


           1. Defendant’s time to answer or otherwise respond to the Complaint is adjourned

               until July 15, 2020.
        Case 1:19-cv-09014-LLS Document 37 Filed 06/11/20 Page 2 of 3



         2. This Stipulation may be executed in counterparts and electronic signatures shall

            be deemed as an original execution.


Dated: June 11, 2020
       New York, New York


                                              SULLIVAN & CROMWELL LLP

                                              /s/ Joseph E. Neuhaus
                                              Joseph E. Neuhaus
                                              Sergio J. Galvis
                                              James L. Bromley
                                              125 Broad Street
                                              New York, New York 10004
                                              Telephone: (212) 558-4000
                                              Facsimile: (212) 558-3588
                                              neuhausj@sullcrom.com
                                              galviss@sullcrom.com
                                              bromleyj@sullcrom.com

                                              Angela N. Ellis
                                              SULLIVAN & CROMWELL LLP
                                              1700 New York Avenue, N.W. Suite 700
                                              Washington, D.C. 20006-5215
                                              Telephone: 202-956-7500
                                              Facsimile: 202-293-6330
                                              ellisan@sullcrom.com

                                              Attorneys for Defendant Bolivarian Republic of
                                              Venezuela




                                            -2-
        Case 1:19-cv-09014-LLS Document 37 Filed 06/11/20 Page 3 of 3




Dated: June 11, 2020
       New York, New York
                                         ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                         UNTEREINER & SAUBER LLP

                                         /s/ Joshua S. Bolian
                                         Gary A. Orseck (pro hac vice)
                                         Joshua S. Bolian
                                         2000 K Street, N.W.
                                         Washington, DC 20006
                                         Telephone: (202) 775-4500
                                         Facsimile: (202) 775-4510
                                         Email: jbolian@robbinsrussell.com

                                         Attorneys for Plaintiffs



SO ORDERED this ____ day of _______, 2020.


                                              __________________________________
                                              Honorable Louis L. Stanton
                                              United States District Court Judge




                                        -3-
